Exhibit 10.6


AMENDMENT TO KEANE GROUP, INC.
EQUITY AND INCENTIVE AWARD PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT


This Amendment (this “Amendment”) is made and entered into on [●], 2018, by and
between Keane Group, Inc., a Delaware corporation (the “Company”), and [●] (the
“Participant”). Capitalized terms not otherwise defined herein or in Appendix A
shall have the meanings provided in the Keane Group, Inc. Equity and Incentive
Award Plan (the “Plan”)


W I T N E S S E T H:


WHEREAS, the Company maintains the Plan;


WHEREAS, the Company granted an award of Restricted Stock Units under the Plan
to the Participant pursuant to an Award Agreement dated as of [●], 201[●] (the
“Award Agreement”); and


WHEREAS, the Company and the Participant desire to amend the Award Agreement as
set forth herein.


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:


1.    Section 2(b) of the Award Agreement is amended in its entirety to read as
follows:


(b)     In the event of the Participant’s Termination (i) by the Company without
Cause (other than as a result of death or Disability) or (ii) by the Participant
for Good Reason:
(x) if such Termination occurs within the twelve (12) month period following a
Change in Control (a “CIC Period”), then upon the date of such Termination the
Participant shall become one hundred percent (100%) vested in the Restricted
Stock Units, and
(y) if such Termination occurs other than within a CIC Period, then upon the
date of such Termination the Participant shall become vested in the portion of
the Restricted Stock Units that would have become vested had the Participant
remained employed for a period of twelve (12) month following the date of
Termination.


1

--------------------------------------------------------------------------------




In the event of the Participant’s Termination (A) due to the Participant's death
or (B) by the Company due to the Participant's Disability, the Participant shall
become vested in the portion of the Restricted Stock Units that would have
become vested had the Participant remained employed for a period of twelve (12)
month following the date of Termination.
2.    The following definition is added to Appendix A of the Award Agreement.


“Disability” means a determination by the Company in accordance with applicable
law that as a result of a physical or mental injury or illness, the Participant
is unable to perform the essential functions of the Participant’s job with or
without reasonable accommodation for a period of (i) ninety (90) consecutive
days or (ii) one hundred twenty (120) days in any one (1) year period.


3.    Except set forth in this Amendment, all of the other provisions of the
Award Agreement shall remain in full force and effect.


[Signature page follows]












2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first above written.
 
KEANE GROUP, INC.
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
PARTICIPANT
 
 
 
 
 
 
 
 
 
 
Name:
 





[Signature Page to Amendment to Restricted Stock Unit Award Agreement]

